Exhibit 10.1

UNDERWRITING AGREEMENT

ATHENEX, INC.

10,000,000 Shares of Common Stock

Underwriting Agreement

September 9, 2020

SVB LEERINK LLC

RBC CAPITAL MARKETS, LLC

EVERCORE GROUP L.L.C.

As Representatives of the

several Underwriters listed

in Schedule 1 hereto

 

c/o

SVB Leerink LLC

1301 Avenue of the Americas, 12th Floor

New York, New York 10019

 

c/o

RBC Capital Markets, LLC

200 Vesey Street

New York, NY 10281-8098

 

c/o

Evercore Group L.L.C.

55 East 52nd Street

New York, New York 10055

Ladies and Gentlemen:

Athenex, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several underwriters listed in Schedule 1 hereto (the
“Underwriters”), for whom you are acting as representatives (the
“Representatives”), an aggregate of 10,000,000 shares of common stock, par value
$0.001 per share (“Common Stock”), of the Company (the “Underwritten Shares”)
and, at the option of the Underwriters, up to an additional 1,500,000 shares of
Common Stock of the Company (the “Option Shares”). The Underwritten Shares and
the Option Shares are herein referred to as the “Shares”. The shares of Common
Stock of the Company to be outstanding after giving effect to the sale of the
Shares are referred to herein as the “Stock”.

The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Shares, as follows:

1. Registration Statement. The Company has filed an “automatic shelf
registration statement” as defined under Rule 405 under the Securities Act of
1933, as amended (the “Securities Act”) on Form S-3 (File No. 333-227492) in
respect of the Shares with the Securities and Exchange Commission (the
“Commission”) not earlier than three years prior to the date hereof; such
registration statement, and any post-effective amendment thereto, became
effective on filing; and no stop order

 



--------------------------------------------------------------------------------

suspending the effectiveness of such registration statement or any part thereof
has been issued and no proceeding for that purpose has been initiated or
threatened by the Commission, and no notice of objection of the Commission to
the use of such registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act has been received by the
Company (the base prospectus filed as part of such). That registration statement
on Form S-3 (File No. 333-227492), including the various parts of such
registration statement, including all exhibits thereto but excluding Form T-1
and including any prospectus supplement relating to the Shares that is filed
with the Commission and deemed by virtue of Rule 430B to be part of such
registration statement, each as amended at the time such part of the
registration statement became effective, are hereinafter collectively referred
to as the “Registration Statement” and the related prospectus dated
September 24, 2018 is hereinafter referred to as the “Base Prospectus.” The Base
Prospectus, as amended and supplemented immediately prior to the Applicable Time
(as defined below), including any preliminary prospectus supplement relating to
the Shares, filed with the Commission pursuant to Rule 424(b) under the
Securities Act is hereinafter referred to as the “Pricing Prospectus.” The
“Prospectus” means the Base Prospectus and the final prospectus supplement
relating to the Shares filed with the Commission pursuant to Rule 424(b) under
the Securities Act. Any reference to any amendment or supplement to the Base
Prospectus, the Pricing Prospectus or the Prospectus shall be deemed to refer to
and include any post-effective amendment to the Registration Statement, any
prospectus supplement relating to the Shares filed with the Commission pursuant
to Rule 424(b) under the Act and any documents filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and incorporated therein,
in each case after the date of the Base Prospectus, such Pricing Prospectus, or
the Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”). For the purposes of
this Agreement, the terms “Registration Statement,” “Base Prospectus,” “Pricing
Prospectus” and “Prospectus” shall include the documents, if any, incorporated
by reference therein as of the date of such prospectus. “Applicable Time” means
8:00 P.M., New York City time, on September 9, 2020.

At or prior to the Applicable Time, the Company had prepared the following
information (collectively, the “Pricing Disclosure Package”): the Pricing
Prospectus, as supplemented by the information listed on Annex A(i) hereto and
each Issuer Free Writing Prospectus (defined below) listed on Annex A(ii)
hereto.

2. Purchase of the Shares.

(a) The Company agrees to issue and sell the Underwritten Shares to the several
Underwriters as provided in this underwriting agreement (this “Agreement”), and
each Underwriter, on the basis of the representations, warranties and agreements
set forth herein and subject to the conditions set forth herein, agrees,
severally and not jointly, to purchase from the Company the respective number of
Underwritten Shares set forth opposite such Underwriter’s name in Schedule 1
hereto at a price per share the (“Purchase Price”) of $10.34.

In addition, the Company agrees to issue and sell the Option Shares to the
several Underwriters as provided in this Agreement, and the Underwriters, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, shall have the option to purchase,
severally and not jointly, from the Company the Option Shares at the Purchase
Price.

 

2



--------------------------------------------------------------------------------

If any Option Shares are to be purchased, the number of Option Shares to be
purchased by each Underwriter shall be the number of Option Shares which bears
the same ratio to the aggregate number of Option Shares being purchased as the
number of Underwritten Shares set forth opposite the name of such Underwriter in
Schedule 1 hereto (or such number increased as set forth in Section 10 hereof)
bears to the aggregate number of Underwritten Shares being purchased from the
Company by the several Underwriters, subject, however, to such adjustments to
eliminate any fractional Shares as the Representatives in their sole discretion
shall make.

The Underwriters may exercise the option to purchase Option Shares at any time
in whole, or from time to time in part, on or before the thirtieth day following
the date of the Prospectus, by written notice from the Representatives to the
Company. Such notice shall set forth the aggregate number of Option Shares as to
which the option is being exercised and the date and time when the Option Shares
are to be delivered and paid for, which may be the same date and time as the
Closing Date (as hereinafter defined) but shall not be earlier than the Closing
Date nor later than the tenth full business day (as hereinafter defined) after
the date of such notice (unless such time and date are postponed in accordance
with the provisions of Section 10 hereof). Any such notice shall be given at
least two business days prior to the date and time of delivery specified
therein.

(b) The Company understands that the Underwriters intend to make a public
offering of the Shares as soon after the effectiveness of this Agreement as in
the judgment of the Representatives is advisable, and initially to offer the
Shares on the terms set forth in the Pricing Disclosure Package. The Company
acknowledges and agrees that the Underwriters may offer and sell Shares to or
through any affiliate of an Underwriter.

(c) Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Shares. The closing, or closings, if applicable,
shall take place at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo
Park, California 94025, at 10:00 A.M., New York City time, on September 14,
2020, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representatives and the Company
may agree upon in writing, or, in the case of the Option Shares, on the date and
at the time and place specified by the Representatives in the written notice of
the Underwriters’ election to purchase such Option Shares. The time and date of
such payment for the Underwritten Shares is referred to herein as the “Closing
Date”, and each time and date for such payment for the Option Shares, if other
than the Closing Date, is herein referred to as the “Additional Closing Date”.

Payment for the Shares to be purchased on the Closing Date or each Additional
Closing Date, as the case may be, shall be made against delivery to the
Representatives for the respective accounts of the several Underwriters of the
Shares to be purchased on such date, with any transfer taxes payable in
connection with the sale of such Shares duly paid by the Company. Delivery of
the Shares shall be made through the facilities of The Depository Trust Company
(“DTC”) unless the Representatives shall otherwise instruct. The certificates
for the Shares, if Common Stock is in certificated form, will be made available
for inspection and packaging by the Representatives at the office of DTC or its
designated custodian not later than 1:00 P.M., New York City time, on the
business day prior to the Closing Date or each Additional Closing Date, as the
case may be.

(d) The Company acknowledges and agrees that the Underwriters are acting solely
in the capacity of an arm’s length contractual counterparty to the Company with
respect to the offering of Shares contemplated hereby (including in connection
with determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Company or any other person. Additionally,
neither of the Representatives nor any other Underwriter is advising the Company
or any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Company shall consult with its own advisors
concerning such matters and shall be responsible for making its own

 

3



--------------------------------------------------------------------------------

independent investigation and appraisal of the transactions contemplated hereby,
and the Underwriters shall have no responsibility or liability to the Company
with respect thereto. Any review by the Underwriters of the Company, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Underwriters and shall not be on
behalf of the Company.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter that:

(a) Pricing Prospectus. No order preventing or suspending the use of the Pricing
Prospectus has been issued by the Commission, and the Pricing Prospectus
included in the Pricing Disclosure Package, at the time of filing thereof,
complied in all material respects with the Securities Act, and did not, at the
time of filing thereof, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use in the Pricing
Prospectus, it being understood and agreed that the only such information
furnished by any Underwriter consists of the information described as such in
Section 7(b) hereof.

(b) Pricing Disclosure Package. The Pricing Disclosure Package as of the
Applicable Time did not, and as of the Closing Date and as of each Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use in such Pricing Disclosure Package, it being understood and agreed that the
only such information furnished by any Underwriter consists of the information
described as such in Section 7(b) hereof. No statement of material fact included
in the Prospectus has been omitted from the Pricing Disclosure Package and no
statement of material fact included in the Pricing Disclosure Package that is
required to be included in the Prospectus has been omitted therefrom.

(c) Issuer Free Writing Prospectus. Other than the Registration Statement, the
Pricing Prospectus and the Prospectus, the Company (including its agents and
representatives, other than the Underwriters in their capacity as such) has not
prepared, made, used, authorized, approved or referred to and will not prepare,
make, use, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Shares other than (i) any document not
constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities Act
or Rule 134 under the Securities Act or (ii) the documents listed on Annex A(ii)
hereto, each electronic road show and any other written communications approved
in writing in advance by the Representatives (each such communication by the
Company or its agents and representatives (other than a communication referred
to in clause (i) above) an “Issuer Free Writing Prospectus”). Each such Issuer
Free Writing Prospectus complies in all material respects with the Securities
Act, has been or will be (within the time period specified in Rule 433) filed in
accordance with the Securities Act (to the extent required thereby) and does not
conflict with the information contained or incorporated by reference in the
Registration Statement or the Pricing Disclosure Package, and, when taken
together with the Pricing Prospectus accompanying, or delivered prior to
delivery of,

 

4



--------------------------------------------------------------------------------

such Issuer Free Writing Prospectus, did not, and as of the Closing Date and as
of each Additional Closing Date, as the case may be, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(d) Testing-the-Waters Materials. The Company (i) has not alone engaged in any
Testing-the-Waters Communications, other than Testing-the-Waters Communications
with the consent of the Representatives with entities that are qualified
institutional buyers within the meaning of Rule 144A under the Securities Act or
institutions that are accredited investors within the meaning of Rule 501 under
the Securities Act, and (ii) has not authorized anyone other than the
Representatives to engage in Testing-the-Waters Communications. The Company has
not distributed or approved for distribution any Written Testing-the-Waters
Communications other than those listed on Annex B hereto. “Written
Testing-the-Waters Communication” means any Testing-the-Waters Communication
that is a written communication within the meaning of Rule 405 under the
Securities Act. Any individual Written Testing-the-Waters Communication does not
conflict with the information contained in the Registration Statement or the
Pricing Disclosure Package, complied in all material respects with the
Securities Act, and when taken together with the Pricing Disclosure Package as
of the Applicable Time, did not, and as of the Closing Date and as of each
Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(e) Registration Statement and Prospectus. The Registration Statement became
effective upon filing with the Commission. No order suspending the effectiveness
of the Registration Statement has been issued by the Commission, and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering of the Shares has been initiated
or, to the knowledge of the Company, threatened by the Commission; as of the
applicable effective date of the Registration Statement and any post-effective
amendment thereto, the Registration Statement and any such post-effective
amendment complied and will comply in all material respects with the Securities
Act, and did not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and as of the date of the
Prospectus and any amendment or supplement thereto and as of the Closing Date
and as of each Additional Closing Date, as the case may be, the Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, in each
case, the Company makes no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representatives expressly for use in the Registration
Statement or Prospectus or any amendment or supplement thereto, it being
understood and agreed that the only such information furnished by any
Underwriter consists of the information described as such in Section 7(b)
hereof.

(f) Well-Known Seasoned Issuer. (i) At the time of filing the Registration
Statement, (ii) at the Company’s most recent “determination date,” as that term
is used in Rule 405 of the Securities Act with respect to determining whether an
issuer is a well-known seasoned issuer, (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) of the Securities Act) made any offer relating to the Shares in reliance
on the exemption of Rule 163 of the Securities Act, and (iv) at the time this
Agreement is executed and delivered by the parties hereto, the Company was and
is a “well known seasoned issuer” as defined in Rule 405 of the Securities Act.
The Registration Statement is an “automatic shelf registration statement,” as
defined in Rule 405 of the Securities Act, and the Company has not received from
the Commission any notice pursuant to Rule 401(g)(2) of the Securities Act
objecting to use of the automatic shelf registration statement form.

 

5



--------------------------------------------------------------------------------

(g) Incorporated Documents. The reports required to be filed pursuant to
Section 13 or 15(d) of the Exchange Act incorporated by reference in the
Registration Statement, the Prospectus and the Pricing Disclosure Package, when
they were filed with the Commission, conformed in all material respects to the
requirement of the Exchange Act, and none of such documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(h) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the Registration Statement, the Pricing Disclosure
Package and the Prospectus comply in all material respects with the applicable
requirements of the Securities Act and present fairly the financial position of
the Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) in the United States applied
on a consistent basis throughout the periods covered thereby, and any supporting
schedules included in the Registration Statement present fairly the information
required to be stated therein; and the other financial information included in
the Registration Statement, the Pricing Disclosure Package and the Prospectus
has been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby.

(i) No Material Adverse Change. Except as disclosed in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, since the date of
the most recent financial statements of the Company included in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, (i) there has not
been any change in the capital stock (other than the issuance of shares of
Common Stock upon exercise of stock options and warrants described as
outstanding in, and the grant of options and awards under existing equity
incentive plans described in, the Registration Statement, the Pricing Disclosure
Package and the Prospectus), short-term debt or long-term debt of the Company or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or any other change or development that, individually or in the
aggregate, has had or would reasonably be expected to have, a material adverse
effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement (a “Material Adverse Effect”); (ii) neither the
Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole (other as described in the Registration Statement,
Pricing Disclosure Package and the Prospectus); and (iii) neither the Company
nor any of its subsidiaries has sustained any loss or interference with its
business that is material to the Company and its subsidiaries taken as a whole
and that is from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute, or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority.

 

6



--------------------------------------------------------------------------------

(j) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing (or the
jurisdictional equivalent) under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing (or the
jurisdictional equivalent) in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The subsidiaries
listed in Exhibit 21 (“Exhibit 21”) to the Company’s most recent Annual Report
on Form 10-K includes all of the significant subsidiaries (as defined in Rule
1-02(w) of Regulation S-X) of the Company as of December 31, 2018. The
subsidiaries listed in Schedule 2 to this Agreement include any significant
subsidiaries as of the Applicable Time that were not included in Exhibit 21.

(k) Capitalization. Except as disclosed in the Registration Statement, the
Pricing Disclosure Package and the Prospectus, (a) the Company has an authorized
capitalization as set forth in the Registration Statement, the Pricing
Disclosure Package and the Prospectus under the heading “Capitalization”; (b)
all the outstanding shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable and are not
subject to any pre-emptive or similar rights; (c) except as described in or
expressly contemplated by the Pricing Disclosure Package and the Prospectus,
there are no outstanding rights (including, without limitation, pre-emptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any shares of capital stock or other equity interests in the
Company or any of its subsidiaries, or any contract, commitment, agreement,
understanding or arrangement of any kind relating to the issuance of any capital
stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; (d) the capital
stock of the Company conforms in all material respects to the description
thereof contained or incorporated by reference in the Registration Statement,
the Pricing Disclosure Package and the Prospectus; and (e) all of the
outstanding shares of capital stock or other equity interests of each subsidiary
owned, directly or indirectly, by the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.

(l) Stock Options. Except as disclosed in the Registration Statement, the
Pricing Disclosure Package and the Prospectus, with respect to the stock options
(the “Stock Options”) granted pursuant to the stock-based compensation plans of
the Company and its subsidiaries (the “Company Stock Plans”), (i) each Stock
Option intended to qualify as an “incentive stock option” under Section 422 of
the Code so qualifies, (ii) each grant of a Stock Option was duly authorized no
later than the date on which the grant of such Stock Option was by its terms to
be effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by the
Company and, to the knowledge of the Company, each other party thereto,
(iii) each such grant was made in all material respects in accordance with the
terms of the Company Stock Plans, the Securities Act and all other applicable
laws and regulatory rules or requirements, and (iv) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company. Except for the grants listed on Schedule 3(l),
which grants were made in the ordinary course, the Company has (x) not knowingly
granted, and (y) there is no and has been no policy or practice of granting
stock awards prior to, or (z) otherwise coordinating the grant of stock awards
with, the release or other public announcement of material information regarding
the Company or its subsidiaries or their results of operations or prospects.

 

7



--------------------------------------------------------------------------------

(m) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

(n) Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

(o) The Shares. The Shares to be issued and sold by the Company hereunder have
been duly authorized and, when issued and delivered and paid for as provided
herein, will be duly and validly issued, will be fully paid and non-assessable
and will conform in all material respects to the descriptions thereof in the
Registration Statement, the Pricing Disclosure Package and the Prospectus; and
the issuance of the Shares is not subject to any preemptive or similar rights.

(p) No Violation or Default. Except as described in the Registration Statement,
the Pricing Disclosure Package and the Prospectus, neither the Company nor any
of its subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property
or asset of the Company or any of its subsidiaries is subject; or (iii) in
violation of any law or statute, including without limitation laws of foreign
jurisdictions, tax laws, environmental protection laws, health and
pharmaceutical regulatory laws, social security laws or labor laws, or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(q) Material Contracts. None of the Company or its subsidiaries is in breach or
violation of or in default (nor has any event occurred which with notice, lapse
of time, or both, would be expected to result in any breach, or constitute
default), as the case may be, under any obligation, license, lease, contract or
other agreement or instrument, to which any of the Company or its subsidiaries
is a party or by which any of them may be bound or affected, except for any such
breach, violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its subsidiaries has sent or received any written communication
regarding termination of, or intent not to renew, any of the material contracts
or agreements referred to or described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus or filed as an exhibit to the
Registration Statement (collectively, the “Material Contracts”), and no such
termination or non-renewal has been threatened by the Company or any of its
subsidiaries, or to the best knowledge of the Company after due inquiry, by any
other party to any such contract or agreement. All required governmental
authorizations in respect of the Material Contracts to ensure the legality and
enforceability in evidence of such contracts or agreements have been duly
obtained and are legal, valid and enforceable except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No further governmental authorizations are required for the performance of the
terms of any of the Material Contracts

 

8



--------------------------------------------------------------------------------

except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The performance of the Material Contracts by the
parties thereto in accordance with the terms thereunder, and the consummation of
the transactions contemplated thereunder, do not and will not (i) result in any
violation of the charter, bylaws, articles of association or other constituent
documents of any of the Company or its subsidiaries; (ii) result in any
violation of the business license or governmental authorizations (if any) of any
of the Company or its subsidiaries (iii) to the extent any required governmental
authorizations not required by applicable law to be obtained as of the date
hereof are subsequently obtained in accordance with applicable law, result in
any violation of, or penalty under, any applicable law; or (iv), conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any other contract, license, indenture, mortgage,
deed of trust, loan agreement, note, lease or other agreement or instrument to
which any of the Company or any of its subsidiaries is a party or by which any
of them is bound or to which any of their property or assets is subject, except,
in the case of clauses (ii), (iii) and (iv) above, for any such violation or
breach that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(r) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated by this Agreement, the Pricing Disclosure Package and
the Prospectus will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property, right or asset of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority.

(s) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement, except for the
registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required by the Financial Industry Regulatory Authority, Inc. (“FINRA”), Nasdaq
and under applicable state securities laws in connection with the purchase and
distribution of the Shares by the Underwriters.

(t) Legal Proceedings. Except as described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus, (i) there are no legal,
governmental or regulatory investigations, actions, demands, claims, suits,
arbitrations, inquiries or proceedings (“Actions”) pending to which the Company,
any of its subsidiaries, directors, director nominees or executive officers is a
party or to which any property of the Company or any of its subsidiaries is the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its subsidiaries, would reasonably be expected to have a
Material Adverse Effect; (ii) no such Actions are, to the knowledge of the
Company, threatened by any governmental or regulatory authority; (iii) there are
no prior, current or pending Actions that are required under the Securities Act
to be described in the Registration Statement, the Pricing Disclosure Package or
the Prospectus that are not so described in the Registration Statement, the
Pricing Disclosure Package

 

9



--------------------------------------------------------------------------------

and the Prospectus, and (iv) there are no statutes, regulations or contracts or
other documents that are required under the Securities Act to be filed as
exhibits to the Registration Statement or described in the Registration
Statement, the Pricing Disclosure Package or the Prospectus that are not so
filed as exhibits to the Registration Statement or described in the Registration
Statement, the Pricing Disclosure Package and the Prospectus.

(u) Independent Accountants. Deloitte & Touche, LLP, who have certified certain
financial statements of the Company and its subsidiaries is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(v) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not, individually or in the aggregate, reasonably be excepted to have a Material
Adverse Effect.

(w) Intellectual Property. (i) The Company and its subsidiaries own or have the
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names and
other source indicators, copyrights and copyrightable works (including
software), know-how, trade secrets, inventions, other unpatented and/or
unpatentable systems, procedures, methods, processes, proprietary or
confidential information and all other worldwide intellectual property,
industrial property and proprietary rights (collectively, “Intellectual
Property”) material to the conduct of their respective businesses; (ii) the
Company’s and its subsidiaries’ conduct of their respective businesses does not
infringe, misappropriate or otherwise violate (“Infringe”) any Intellectual
Property of any person in any material respect (other than patents), nor, to the
knowledge of the Company, does the Company Infringe patents of any person, and
no Action is pending, or to the knowledge of the Company, threatened in writing,
alleging Infringement of Intellectual Property of any person; (iii) to the
knowledge of the Company, the Intellectual Property owned by and exclusively
licensed to the Company and its subsidiaries is not being infringed,
misappropriated or otherwise violated by any person in any material respect;
(iv) no Action is pending, or to the knowledge of the Company, threatened in
writing, challenging the validity, enforceability, scope, registration,
ownership or use of any Intellectual Property owned by or exclusively licensed
to the Company or any of its subsidiaries (with the exception of ordinary course
office actions in connection with applications for the registration or issuance
of such Intellectual Property); and (v) the Company and its subsidiaries take
all reasonable measures to maintain and protect their material Intellectual
Property.

(x) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers, suppliers or other affiliates
of the Company or any of its subsidiaries, on the other, that is required by the
Securities Act to be described in each of the Registration Statement and the
Prospectus and that is not so described in such documents and in the Pricing
Disclosure Package.

(y) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, will not be, required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

 

10



--------------------------------------------------------------------------------

(z) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof except where such failure to pay or file would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and except as otherwise disclosed in each of the Registration Statement, the
Pricing Disclosure Package and the Prospectus or as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
there is no tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets. To the Company’s knowledge, no tax
investigation is currently pending against the Company or any of its
subsidiaries. The provisions included in the financial statements as set out in
the Registration Statement, the Pricing Disclosure Package and the Prospectus
included appropriate provisions required under GAAP for all taxation in respect
of accounting periods ended on or before the accounting reference date to which
such audited accounts relate for which the Company was then or might reasonably
be expected thereafter to become or have become liable.

(aa) Licenses and Permits. The Company and its subsidiaries possess, and are in
material compliance with the terms of, all material licenses, certificates,
permits and other authorizations issued by, and have made all declarations and
filings with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
properties or the conduct of their business as described in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, except where the
failure to possess or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received notice of any revocation or
modification of any such material license, certificate, permit or authorization
or has any reason to believe that any such material license, certificate, permit
or authorization will not be renewed in the ordinary course except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus, the Company and its subsidiaries (i) are,
and at all times have been in material compliance with all statutes including
without limitation the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et
seq.), the Public Health Service Act (42 U.S.C. §§ 201 et seq.) and the
regulations promulgated thereunder; all applicable federal, state, local and
foreign health care related fraud and abuse laws, including, without limitation,
the U.S. Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the U.S. False
Statements Law (42 U.S.C. § 1320a-7b(a)), the Civil Monetary Penalties Law (42
U.S.C. §1320a-7a), and the U.S. Civil False Claims Act (31 U.S.C. § 3729 et
seq.); all criminal laws relating to health care fraud and abuse, including but
not limited to 18 U.S.C. §§ 286 and 287 and the health care fraud criminal
provisions under the U.S. Health Insurance Portability and Accountability Act of
1996 (“HIPAA” ) (42 U.S.C. §§ 1320d et seq.), the Physician Payments Sunshine
Act (42 U.S.C. § 1320a-7h) and the exclusion law (42 U.S.C. §1320a-7); the
statutes, regulations and directives of all applicable federal healthcare
programs (as defined in 42 U.S.C. § 1320a-7b(f)), including but not limited to
Medicare (Title XVIII of the Social Security Act) and Medicaid (Title XIX of the
Social Security Act); HIPAA, as amended by the Health Information Technology for
Economic and Clinical Health Act (42 U.S.C. §§ 17921 et seq.); the Patient
Protection and Affordable Care Act, as amended by the Health Care and Education
Reconciliation Act of 2010; any regulations promulgated pursuant to such
statutes; and any and all other applicable federal, state, or foreign health
care laws, rules and regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
advertising, labeling,

 

11



--------------------------------------------------------------------------------

promotion, sale, offer for sale, storage, import, export or disposal of any
product manufactured or distributed by the Company (“Applicable Laws”); and
(ii) have not received any U.S. Food and Drug Administration (“FDA”) Form 483,
written notice of adverse finding, warning letter, untitled letter or other
correspondence or written notice from any court or arbitrator or governmental or
regulatory authority alleging or asserting non-compliance with (x) any
Applicable Laws or (y) any licenses, exemptions, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws except in each case as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(bb) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries is pending or, to the knowledge of the
Company, has been threatened and is unresolved, except as would not reasonably
be expected to have a Material Adverse Effect.

(cc) Certain Environmental Matters. (i) The Company and its subsidiaries (v) are
currently in compliance with all, and have not violated any, applicable federal,
state, local and foreign laws (including common law), rules, regulations,
requirements, decisions, judgments, decrees, orders and other legally
enforceable requirements relating to pollution or the protection of human health
or safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (w)
have received and are in compliance with all, and have not violated any,
permits, licenses, certificates or other authorizations or approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
(x) have not, to the knowledge of the Company and its subsidiaries, as
applicable, received notice of any actual or potential liability or obligation
under or relating to, or any actual or potential violation of, any Environmental
Laws, including for the investigation or remediation of any disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (y) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (z) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, (ii) there are no costs or liabilities associated with Environmental Laws
of or relating to the Company or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such matter as would not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) except as described in each of the Pricing Disclosure Package and the
Prospectus, (x) there is no proceeding that is pending, or that is, to the
knowledge of the Company, threatened, against the Company or any of its
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, (y) the Company and its subsidiaries are not aware of any facts or
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a Material Adverse Effect, and (z) none of the Company or its subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.

(dd) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
material

 

12



--------------------------------------------------------------------------------

compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) to the Company’s knowledge, no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA) (v) the fair
market value of the assets of each funded Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would reasonably be
expected to cause the loss of such qualification; (viii) neither the Company nor
any member of the Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guarantee Corporation, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA); and (ix) none of the
following events has occurred or is reasonably likely to occur: (A) a material
increase in the aggregate amount of contributions required to be made to all
Plans by the Company or its Controlled Group affiliates in the current fiscal
year of the Company and its Controlled Group affiliates compared to the amount
of such contributions made in the Company’s and its Controlled Group affiliates’
most recently completed fiscal year; or (B) a material increase in the Company
and its subsidiaries’ “accumulated post-retirement benefit obligations” (within
the meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year, except in the case of each of the events or conditions
set forth in (i) through (ix) hereof, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(ee) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that has been designed to ensure that information required to be disclosed by
the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure.

(ff) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company and its subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation

 

13



--------------------------------------------------------------------------------

of financial statements in conformity with GAAP and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, there are no material weaknesses in the Company’s
internal controls. The Company’s auditors and the Audit Committee of the Board
of Directors of the Company have been advised of: (i) all significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(gg) Critical Accounting Policies. The section entitled “Management’s Discussion
and Analysis of Financial Condition and Results of Operations — Critical
Accounting Policies and Significant Judgments and Estimates” in the Registration
Statement, the Pricing Disclosure Package and the Prospectus accurately and
fully, in all material respects, describes (i) accounting policies that the
Company believes are the most important in the portrayal of the Company’s
financial condition and results of operations and that require management’s most
difficult, subjective or complex judgments and (ii) judgments and uncertainties
affecting the application of the foregoing critical accounting policies. The
Company’s Audit Committee and management has reviewed and agreed with the
selection, application and disclosure of the Company’s critical accounting
policies as described in the Registration Statement, the Pricing Disclosure
Package and the Prospectus and have consulted with the Company’s independent
registered public accounting firm with regard to such disclosure.

(hh) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks that the Company reasonably believes are adequate to protect
the Company and its subsidiaries and their respective businesses; and neither
the Company nor any of its subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business in all material respects.

(ii) Cybersecurity. (A) To the knowledge of the Company and except as described
in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, there has been no security breach or incident, unauthorized access
or disclosure, or other compromise of the Company’s or its subsidiaries’
information technology and computer systems, networks, hardware, software, data
and databases (including the data and information of their respective customers,
employees, suppliers, vendors and any third party data maintained, processed or
stored by the Company and its subsidiaries, and any such data processed or
stored by third parties on behalf of the Company and its subsidiaries),
equipment or technology (collectively, “IT Systems and Data”), except for any
such security breach or incident, unauthorized access or disclosure, or other
compromise of the Company’s or its subsidiaries’ IT Systems and Data that would
not, individually or in the aggregate, have a Material Adverse Effect; (B) to
the knowledge of the Company, neither the Company nor its subsidiaries have been
notified of, and have no knowledge of any event or condition that would result
in, any material security breach or incident, unauthorized access or disclosure
or other compromise of the Company’s or its subsidiaries’ IT

 

14



--------------------------------------------------------------------------------

Systems and Data and (C) the Company and its subsidiaries have implemented
commercially reasonable controls, policies, procedures and technological
safeguards to maintain and protect the integrity, operation, redundancy and
security of their IT Systems and Data to be used in connection with the
Company’s method of operation set forth in the Registration Statement, the
General Disclosure Package and the Final Prospectus, except where failure to do
so would not, individually or in the aggregate, have a Material Adverse Effect.
The Company and its subsidiaries are presently in compliance with all applicable
laws and statutes and all judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification, except where failure to be so in
compliance would not, individually or in the aggregate, have a Material Adverse
Effect.

(jj) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor
any director, officer, or employee of the Company or any of its subsidiaries
nor, to the knowledge of the Company, any agent, representative, affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an intentional act in furtherance of an offer, promise or
authorization of any direct or indirect unlawful payment or benefit to any
government or regulatory official or employee, including any directors, officers
and employees of any wholly or partially government-owned or controlled entity
or of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption laws; or
(iv) made, offered, promised, agreed, requested or taken an act in furtherance
of any unlawful bribe or other unlawful benefit, including, without limitation,
any rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, and
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(kk) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Organised and Serious Crimes Ordinance (Chapter 455 of the Laws of Hong
Kong), the Anti-Money Laundering and Counter-Terrorist Financing (Financial
Institutions) Ordinance (Chapter 615 of the Laws of Hong Kong), the Drug
Trafficking (Recovery of Proceeds) Ordinance (Chapter 405 of the Laws of Hong
Kong), the United Nations (Anti-Terrorism Measures) Ordinance (Chapter 575 of
the Laws of Hong Kong), the applicable anti-money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business,
the applicable rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental or regulatory agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
or regulatory agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

 

15



--------------------------------------------------------------------------------

(ll) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers, or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Crimea, Cuba,
Iran, North Korea and Syria (each, a “Sanctioned Country”); and the Company will
not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(mm) No Restrictions on Subsidiaries. Except as disclosed in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, no subsidiary of
the Company is currently prohibited, directly or indirectly, under any
agreement, law, regulation or other instrument to which it is a party or is
subject, from, and no approvals are currently required for, paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

(nn) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Underwriter for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares.

(oo) No Registration Rights. Except as described in the Registration Statement,
the Pricing Disclosure Package and the Prospectus, no other person has the right
to require the Company or any of its subsidiaries to register any securities for
sale under the Securities Act by reason of the filing of the Registration
Statement with the Commission or the issuance and sale of the Shares.

(pp) No Stabilization. The Company has not taken, directly or indirectly,
without giving effect to activities by the Underwriters, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Shares.

(qq) Margin Rules. Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in each of the
Registration Statement, the Pricing Disclosure Package and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

16



--------------------------------------------------------------------------------

(rr) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Registration Statement,
the Pricing Disclosure Package or the Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.

(ss) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement, the Pricing
Disclosure Package and the Prospectus is not based on or derived from sources
that are reliable and accurate in all material respects.

(tt) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002, as amended
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”) that are applicable to it, including Section 402 related
to loans.

(uu) Status under the Securities Act. At the time of filing the Registration
Statement and any post-effective amendment thereto, at the earliest time
thereafter that the Company or any offering participant made a bona fide offer
(within the meaning of Rule 164(h)(2) under the Securities Act) of the Shares
and at the date hereof, the Company was not and is not an “ineligible issuer,”
as defined in Rule 405 under the Securities Act.

(vv) No Ratings. There are (and prior to the Closing Date, will be) no debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries that are rated by a “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) under the Exchange
Act.

(ww) Clinical Trials. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the clinical and
nonclinical trials conducted by or, to the knowledge of the Company, on behalf
of or sponsored by the Company or its subsidiaries, or in which the Company or
its subsidiaries has participated, that are described in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, or the results of
which are referred to in the Registration Statement, the Pricing Disclosure
Package and the Prospectus, were, and if still pending are, being conducted in
all material respects in accordance with standard medical and scientific
research standards and procedures for product candidates comparable to those
being developed by the Company or its subsidiaries, and all applicable statutes
and all applicable rules and regulations of the FDA and comparable regulatory
agencies outside of the United States to which they are subject, including,
without limitation, the National Medical Products Administration (formerly known
as the China Food and Drug Administration), the Pharmaceuticals and Medical
Devices Agency of Japan, and the European Medicines Agency (collectively, the
“Regulatory Authorities”) and current Good Clinical Practices and Good
Laboratory Practices; the descriptions in the Registration Statement, the
Pricing Disclosure Package and the Prospectus of the results of such studies and
tests are accurate and complete descriptions in all material respects and fairly
present in all material respects the data derived therefrom; the Company has no
knowledge of any other trials not described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus, the results of which are
inconsistent with or call into question the results described or referred to in
the Registration

 

17



--------------------------------------------------------------------------------

Statement, the Pricing Disclosure Package and the Prospectus when viewed in the
context in which such results are described in the Registration Statement, the
Pricing Disclosure Package and the Prospectus; the Company and its subsidiaries
have operated at all times and are currently in compliance, in each case in all
material respects, with all applicable statutes, rules and regulations of the
Regulatory Authorities; except to the extent disclosed in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, neither the
Company nor any of its subsidiaries has received any written notices,
correspondence or other communications from the Regulatory Authorities or any
other governmental agency requiring or threatening the termination, material
modification or suspension of any clinical or nonclinical trials that are
described in the Registration Statement, the Pricing Disclosure Package and the
Prospectus or the results of which are referred to in the Registration
Statement, the Pricing Disclosure Package and the Prospectus, other than
ordinary course communications with respect to modifications in connection with
the design and implementation of such trials, and, to the Company’s knowledge,
there are no reasonable grounds for the same.

(xx) Regulatory Filings. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any of its subsidiaries has failed to file with the Regulatory Authorities
any required filing, declaration, listing, registration, report or submission
with respect to the product candidates of the Company or its subsidiaries that
are described or referred to in the Registration Statement, the Pricing
Disclosure Package and the Prospectus; all such filings, declarations, listings,
registrations, reports or submissions were in material compliance with
applicable laws when filed; and no material deficiencies regarding compliance
with applicable law have been asserted by any applicable regulatory authority
with respect to any such filings, declarations, listings, registrations, reports
or submissions.

(yy) FINRA Affiliation. There are no affiliations or associations between
(A) any member of the FINRA and (B) the Company or, to the knowledge of the
Company, any of the Company’s officers, directors or 5% or greater security
holders. None of the net proceeds received by the Company from the sale of the
Shares hereunder will be paid to a member of FINRA or any affiliate of (or
person “associated with,” as such terms are used in the rules of FINRA) such
member.

(zz) SAFE Compliance. Each of the Company and the subsidiaries has taken all
necessary steps to comply with any applicable rules and regulations of the State
Administration of Foreign Exchange (the “SAFE Rules and Regulations”) of the
People’s Republic of China (“PRC”). Each subsidiary of the Company established
in the PRC has (i) completed all relevant registration and other procedures
required under SAFE Rules and Regulations and (ii) used reasonable efforts to
ensure the compliance of current shareholders and beneficial owners of its
securities who are, to the Company’s knowledge, PRC residents or PRC citizens,
with all registration and other procedures required under applicable SAFE Rules
and Regulations for their ownership interests.

4. Further Agreements of the Company. The Company covenants and agrees with each
Underwriter that:

(a) Required Filings. The Company will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A, 430B
or 430C under the Securities Act, will file any Issuer Free Writing Prospectus
to the extent required by Rule 433 under the Securities Act; and the Company
will furnish copies of the Prospectus and each Issuer Free Writing Prospectus
(to the extent not previously delivered) to the Underwriters

 

18



--------------------------------------------------------------------------------

in New York City prior to 10:00 A.M., New York City time, on the business day
next succeeding the date of this Agreement in such quantities as the
Representatives may reasonably request. The Company will pay the registration
fee for this offering within the time period required by Rule 456(b)(1) under
the Securities Act (without giving effect to the proviso therein) and in any
event prior to the Closing Date.

(b) Delivery of Copies. The Company will deliver, without charge, (i) to the
Representatives, three signed copies of the Registration Statement as originally
filed and each amendment thereto, in each case including all exhibits and
consents filed therewith and all documents incorporated by reference therein;
and (ii) to each Underwriter (A) a conformed copy of the Registration Statement
as originally filed and each amendment thereto (without exhibits) and (B) during
the Prospectus Delivery Period (as defined below), as many copies of the
Prospectus (including all amendments and supplements thereto, all documents
incorporated by reference therein and each Issuer Free Writing Prospectus) as
the Representatives may reasonably request. As used herein, the term “Prospectus
Delivery Period” means such period of time after the first date of the public
offering of the Shares as in the opinion of counsel for the Underwriters a
prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the Securities Act) in
connection with sales of the Shares by any Underwriter or dealer.

(c) Amendments or Supplements, Issuer Free Writing Prospectuses. Before making,
preparing, using, authorizing, approving, referring to or filing any Issuer Free
Writing Prospectus, and before filing any amendment or supplement to the
Registration Statement, the Pricing Prospectus or the Prospectus, the Company
will furnish to the Representatives and counsel for the Underwriters a copy of
the proposed Issuer Free Writing Prospectus, amendment or supplement for review
and will not make, prepare, use, authorize, approve, refer to or file any such
Issuer Free Writing Prospectus or file any such proposed amendment or supplement
to which the Representatives reasonably object.

(d) Renewal. If by the third anniversary (the “Renewal Deadline”) of the initial
effective date of the Registration Statement, any of the Shares remain unsold by
the Underwriters, the Company will file, if it has not already done so and is
eligible to do so, a new automatic shelf registration statement relating to the
Shares, in a form satisfactory to the Representatives. If at the Renewal
Deadline the Company is no longer eligible to file an automatic shelf
registration statement, the Company will, if it has not already done so, file a
new shelf registration statement relating to the Shares, in a form satisfactory
to the Representatives and will use its commercially reasonable efforts to cause
such registration statement to be declared effective within 180 days after the
Renewal Deadline. The Company will take all other action reasonably necessary or
appropriate to permit the public offering and sale of the Shares to continue as
contemplated in the expired registration statement relating to the
Shares. References herein to the Registration Statement shall include such new
automatic shelf registration statement or such new shelf registration statement,
as the case may be.

(e) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing (which confirmation may be
delivered by e-mail), (i) when the Registration Statement has become effective;
(ii) when any amendment to the Registration Statement has been filed or becomes
effective; (iii) when any amendment or supplement to the Prospectus, any Issuer
Free Writing Prospectus or any Written Testing-the-Waters Communication has been
filed or distributed by the Company; (iv) of any request by the Commission for
any amendment to the Registration Statement or any amendment or supplement to
the Prospectus or the receipt of any comments from the Commission relating to
the

 

19



--------------------------------------------------------------------------------

Registration Statement or any other request by the Commission for any additional
information, including, but not limited to, any request for information
concerning any Testing-the-Waters Communication or Issuer Free Writing
Prospectus; (v) of the issuance by the Commission or any other governmental or
regulatory authority of any order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of any Pricing
Prospectus, the Pricing Disclosure Package, the Prospectus, any Issuer Free
Writing Prospectus or any Written Testing-the-Waters Communication, or the
initiation or threatening of any proceeding for that purpose or pursuant to
Section 8A of the Securities Act; (vi) of the occurrence of any event or
development within the Prospectus Delivery Period as a result of which any of
the Prospectus, the Pricing Disclosure Package, any Issuer Free Writing
Prospectus or any Written Testing-the-Waters Communication as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when any of the Prospectus, the Pricing
Disclosure Package, any Issuer Free Writing Prospectus or any Written
Testing-the-Waters Communication is delivered to a purchaser, not misleading;
and (vii) of the receipt by the Company of any notice with respect to any
suspension of the qualification of the Shares for offer and sale in any
jurisdiction or, to the Company’s knowledge, the initiation or threatening of
any proceeding for such purpose; and the Company will use its reasonable best
efforts to prevent the issuance of any such order suspending the effectiveness
of the Registration Statement, preventing or suspending the use of any Pricing
Prospectus, the Pricing Disclosure Package or the Prospectus, any Issuer Free
Writing Prospectus or any Written Testing-the-Waters Communication or suspending
any such qualification of the Shares and, if any such order is issued, will use
its commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.

(f) Ongoing Compliance. (1) If during the Prospectus Delivery Period (i) any
event or development shall occur or condition shall exist as a result of which
the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
when the Prospectus is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Prospectus to comply with law, the Company
will promptly notify the Underwriters thereof and forthwith prepare and, subject
to paragraph (c) above, file with the Commission and furnish to the Underwriters
and to such dealers as the Representatives may designate such amendments or
supplements to the Prospectus as may be necessary so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, be
misleading or so that the Prospectus will comply with law and (2) if at any time
prior to the Closing Date (i) any event or development shall occur or condition
shall exist as a result of which the Pricing Disclosure Package as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Pricing Disclosure Package is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Pricing Disclosure Package to comply with law, the Company will
promptly notify the Underwriters thereof and forthwith prepare and, subject to
paragraph (c) above, file with the Commission (to the extent required) and
furnish to the Underwriters and to such dealers as the Representatives may
designate such amendments or supplements to the Pricing Disclosure Package as
may be necessary so that the statements in the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances existing
when the Pricing Disclosure Package is delivered to a purchaser, be misleading
or so that the Pricing Disclosure Package will comply with applicable law.

 

20



--------------------------------------------------------------------------------

(g) Blue Sky Compliance. The Company will qualify the Shares for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for distribution of the Shares; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

(h) Earning Statement. The Company will make generally available to its security
holders and the Representatives as soon as practicable an earning statement that
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the “effective date” (as defined in Rule 158) of the Registration Statement;
provided that the Company will be deemed to have furnished such statements to
its security holders and the Representatives to the extent they are filed on the
Commission’s Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”)
or any successor system.

(i) Clear Market. For a period of 90 days after the date of the Prospectus, the
Company will not (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the
Securities Act relating to, any shares of Stock or any securities convertible
into or exercisable or exchangeable for Stock, or publicly disclose the
intention to make any offer, sale, pledge, disposition or filing, or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Stock or any such other securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Stock or such other securities, in cash or otherwise,
without the prior written consent of the Representatives, other than (A) the
Shares to be sold hereunder, (B) any Stock issued upon the exercise of warrants
described in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, (C) the filing of a Registration Statement on Form S-8 relating to
the shares of Stock granted pursuant to or reserved for issuance under the
Company Stock Plans described in the Registration Statement, Pricing Disclosure
Package and the Prospectus, (D) any shares of Stock issued upon the exercise of
options granted under Company Stock Plans, (E) the issuance of equity based
awards under the Company Stock Plans (F) any shares of Stock or any securities
convertible into or exchangeable for, or that represent the right to receive,
shares of Stock issued in connection with any joint venture, commercial or
collaborative relationship or the acquisition or license by the Company of the
securities, businesses, property or other assets of another person or entity or
pursuant to any employee benefit plan assumed by the Company in connection with
any such acquisition, provided that in the case of clause (F), the aggregate
number of shares that the Company may sell or issue or agree to sell or issue
pursuant to clause (F), (x) shall not exceed 5.0% of the total number of shares
of Stock issued and outstanding immediately following the completion of the
transactions contemplated by this Agreement) and (y) the recipients thereof
provide to the Representatives a signed lock-up agreement substantially in the
form of Exhibit A hereto.

(j) No Dividends or Distributions. The Company will not declare any dividends or
distributions, (i) in the period beginning with the offering of the Shares and
ending on or before the thirtieth day following the date of the Prospectus, or
(ii) that are payable on the Underwritten Shares or the Option Shares.

 

21



--------------------------------------------------------------------------------

(k) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares as described in each of the Registration Statement, the Pricing
Disclosure Package and the Prospectus under the heading “Use of Proceeds”.

(l) No Stabilization. The Company will not take, directly or indirectly, without
giving effect to activities by the Underwriters, any action designed to or that
would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Stock.

(m) Exchange Listing. The Company will use its reasonable best efforts to list
for quotation the Shares on The Nasdaq Global Select Market.

(n) Reports. For a period of two years from the date of this Agreement, the
Company will furnish to the Representatives, as soon as they are available,
copies of all reports or other communications (financial or other) furnished to
holders of the Shares, and copies of any reports and financial statements
furnished to or filed with the Commission or any national securities exchange or
automatic quotation system; provided the Company will be deemed to have
furnished such reports and financial statements to the Representatives to the
extent they are filed on the Commission’s EDGAR system.

(o) Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission in accordance with Rule 433 under the
Securities Act.

(p) Filings. The Company will file with the Commission such reports as may be
required by Rule 463 under the Securities Act.

(q) Emerging Growth Company. The Company will promptly notify the
Representatives if the Company ceases to be an Emerging Growth Company at any
time prior to the completion of the distribution of Shares within the meaning of
the Securities Act.

5. Certain Agreements of the Underwriters.    Each Underwriter hereby represents
and agrees that:

(a) It has not and will not use, authorize use of, refer to or participate in
the planning for use of, any “free writing prospectus”, as defined in Rule 405
under the Securities Act (which term includes use of any written information
furnished to the Commission by the Company and not incorporated by reference
into the Registration Statement and any press release issued by the Company)
other than (i) a free writing prospectus that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Pricing Prospectus or a
previously filed Issuer Free Writing Prospectus, (ii) any Issuer Free Writing
Prospectus listed on Annex A(ii) or prepared pursuant to Section 3(c) or
Section 4(c) above (including any electronic road show), or (iii) any free
writing prospectus prepared by such underwriter and approved by the Company in
advance in writing (each such free writing prospectus referred to in clauses
(i) or (iii), an “Underwriter Free Writing Prospectus”).

(b) It has not and will not, without the prior written consent of the Company,
use any free writing prospectus that contains the final terms of the Shares
unless such terms have previously been included in a free writing prospectus
filed with the Commission; provided that Underwriters may use a term sheet
substantially in the form of Annex C hereto without the consent of the Company;
provided further that any Underwriter using such term sheet shall notify the
Company, and provide a copy of such term sheet to the Company, prior to, or
substantially concurrently with, the first use of such term sheet.

 

22



--------------------------------------------------------------------------------

(c) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering (and will promptly notify the
Company if any such proceeding against it is initiated during the Prospectus
Delivery Period).

6. Conditions of Underwriters’ Obligations. The obligation of each Underwriter
to purchase the Underwritten Shares on the Closing Date or the Option Shares on
each Additional Closing Date, as the case may be, as provided herein is subject
to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Registration Compliance; No Stop Order. No order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose or pursuant to Section 8A under the Securities Act
shall be pending before or threatened by the Commission; the Prospectus and each
Issuer Free Writing Prospectus shall have been timely filed with the Commission
under the Securities Act (in the case of an Issuer Free Writing Prospectus, to
the extent required by Rule 433 under the Securities Act) and in accordance with
Section 4(a) hereof; and all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Representatives.

(b) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or each Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or each Additional Closing Date, as the case may be.

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(j) hereof shall have occurred or shall exist, which event or condition
is not described in the Pricing Disclosure Package (excluding any amendment or
supplement thereto) and the Prospectus (excluding any amendment or supplement
thereto) and the effect of which in the judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Shares on the Closing Date or each Additional Closing Date, as the case may
be, on the terms and in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Prospectus.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or each Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Registration Statement, the Pricing Disclosure Package
and the Prospectus and, to the knowledge of such officers, the representations
set forth in Sections 3(b) and 3(d) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company in this Agreement
are true and correct and that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date or each Additional Closing Date, as the case may
be, and (iii) to the effect set forth in paragraphs (a) and (c) above.

 

23



--------------------------------------------------------------------------------

(e) Comfort Letters. (i) On the date of this Agreement and on the Closing Date
or each Additional Closing Date, as the case may be, Deloitte & Touche LLP shall
have furnished to the Representatives, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the
Underwriters, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in or
incorporated by reference in each of the Registration Statement, the Pricing
Disclosure Package and the Prospectus; provided, that the letter delivered on
the Closing Date or the Additional Closing Date, as the case may be, shall use a
“cut-off” date no more than three business days prior to such Closing Date or
such Additional Closing Date, as the case may be.

(f) Officer’s Certificates. On the date of this Agreement and on the Closing
Date or each Additional Closing Date, as the case may be, the Company shall have
furnished to the Representatives a certificate, dated the respective dates of
delivery thereof and addressed to the Underwriters, of its Chief Accounting
Officer with respect to certain financial and operating information contained in
the Pricing Disclosure Package and the Prospectus providing “management comfort”
with respect to such information, in form and substance reasonably satisfactory
to the Representatives.

(g) Opinion and 10b-5 Statement of Counsel for the Company. Harter Secrest &
Emery LLP, counsel for the Company, shall have furnished to the Representatives,
at the request of the Company, their written opinions as to matters of U.S.
federal, Delaware and New York law and 10b-5 statement, dated the Closing Date
or each Additional Closing Date, as the case may be, and addressed to the
Underwriters, in form and substance reasonably satisfactory to the
Representatives.

(h) Opinion and 10b-5 Statement of PRC Counsel for the Company. Commerce &
Finance Law Offices, PRC counsel for the Company, shall have furnished to the
Company, their written opinion and 10b-5 statement, dated the Closing Date or
each Additional Closing Date, as the case may be, in form and substance
reasonably satisfactory to the Representatives.

(i) Opinion and 10b-5 Statement of Intellectual Property Counsel for the
Company. Cooley LLP, intellectual property counsel for the Company, shall have
furnished to the Representatives, at the request of the Company, their written
opinion and 10b-5 statement, dated the Closing Date or each Additional Closing
Date, as the case may be, and addressed the Underwriters, in form and substance
reasonably satisfactory to the Representatives.

(j) Opinion and 10b-5 Statement of Counsel for the Underwriters. The
Representatives shall have received on and as of the Closing Date or each
Additional Closing Date, as the case may be, an opinion and 10b-5 statement,
addressed to the Underwriters, of Latham & Watkins LLP, counsel for the
Underwriters, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(k) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or each Additional Closing Date, as the case may be,
prevent the issuance or sale of the Shares; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date or each Additional Closing Date, as the case may be, prevent the
issuance or sale of the Shares.

 

24



--------------------------------------------------------------------------------

(l) Good Standing. The Representatives shall have received on and as of the
Closing Date or each Additional Closing Date, as the case may be, satisfactory
evidence of the good standing (or its jurisdictional equivalent) of the Company
and its subsidiaries in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(m) Exchange Listing. The Shares to be delivered on the Closing Date or each
Additional Closing Date, as the case may be, shall have been approved for
listing on The Nasdaq Global Select Market subject to official notice of
issuance.

(n) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the officers and directors of the Company
relating to sales and certain other dispositions of shares of Stock or certain
other securities, delivered to you on or before the date hereof, shall be full
force and effect on the Closing Date or each Additional Closing Date, as the
case may be.

(o) DTC Eligibility. On or prior to the Closing Date or such Additional Closing
Date, the Shares shall be eligible for clearance and settlement through the
facilities of DTC.

(p) No FINRA Objection. FINRA shall not have raised any objection with respect
to the fairness or reasonableness of the underwriting or other arrangements of
the transactions contemplated hereby.

(q) Additional Documents. On or prior to the Closing Date or each Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

The Representatives may, in their sole discretion, waive on behalf of the
Underwriters compliance with any conditions to the obligations of the
Underwriters hereunder, whether in respect of the Closing Date, an Additional
Closing Date or otherwise.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are substantially in the form and substance attached hereto or are
otherwise reasonably satisfactory to counsel for the Underwriters.

7. Indemnification and Contribution.

(a) Indemnification of the Underwriters. The Company agrees to indemnify and
hold harmless each Underwriter and its affiliates; directors, officers,
employees of such Underwriter and its affiliates; and each person, if any, who
controls such Underwriter or any of its affiliates within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable and documented legal fees and other reasonable and
documented expenses incurred in connection with any suit, action or proceeding
or any claim asserted, as such fees and expenses are incurred), joint or
several, that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Registration Statement or the Pricing Prospectus or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, not
misleading, or (ii) any untrue statement or alleged untrue statement of a
material fact contained or incorporated by reference in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus, any
“issuer information” filed or required to

 

25



--------------------------------------------------------------------------------

be filed pursuant to Rule 433(d) under the Securities Act, any Written
Testing-the-Waters Communication, any road show as defined in Rule 433(h) under
the Securities Act (a “road show”) or any Pricing Disclosure Package (including
any Pricing Disclosure Package that has subsequently been amended), or caused by
any omission or alleged omission to state therein a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the
Representatives expressly for use therein, it being understood and agreed that
the only such information furnished by any Underwriter consists of the
information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Underwriter agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors, its officers
who signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Underwriter furnished to the Company in
writing by such Underwriter through the Representatives expressly for use in the
Registration Statement, the Prospectus (or any amendment or supplement thereto),
any Issuer Free Writing Prospectus, any Written Testing-the-Waters
Communication, any road show or any Pricing Disclosure Package (including any
Pricing Disclosure Package that has subsequently been amended), it being
understood and agreed upon that the only such information furnished by any
Underwriter consists of the following information in the Prospectus furnished on
behalf of each Underwriter: the concession figure appearing in the third
paragraph under the caption “Underwriting”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable and documented fees
and expenses of such proceeding and shall pay the reasonable and documented fees
and expenses of such counsel related to such proceeding, as incurred. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel

 

26



--------------------------------------------------------------------------------

would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the reasonable and documented fees and expenses of more than one
separate firm (in addition to one firm of local counsel in each applicable
jurisdiction) for all Indemnified Persons, and that all such reasonable and
documented fees and expenses shall be paid or reimbursed as they are incurred.
Any such separate firm for any Underwriter, or any of its affiliates, or any
directors, officers, employees and/or control persons of such Underwriter or any
of its affiliates, shall be designated in writing by the Representatives and any
such separate firm for the Company, its directors, its officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Underwriters on the
other, from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the
Underwriters on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Underwriters on the other, shall be deemed to
be in the same respective proportions as the net proceeds (before deducting
expenses) received by the Company from the sale of the Shares and the total
underwriting discounts and commissions received by the Underwriters in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate offering price of the Shares. The relative
fault of the Company, on the one hand, and the Underwriters on the other, shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

27



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Company and the Underwriters agree that it
would not be just and equitable if contribution pursuant to paragraph (d) above
were determined by pro rata allocation (even if the Underwriters were treated as
one entity for such purpose) or by any other method of allocation that does not
take account of the equitable considerations referred to in paragraph (d) above.
The amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any reasonable
and documented legal or other reasonable and documented expenses incurred by
such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of paragraphs (d) and (e), in no event shall an
Underwriter be required to contribute any amount in excess of the amount by
which the total underwriting discounts and commissions received by such
Underwriter with respect to the offering of the Shares exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations to contribute pursuant to paragraphs (d) and (e) are
several in proportion to their respective purchase obligations hereunder and not
joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

(g) The indemnity and contribution provisions contained in paragraphs
(a) through (f) shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Underwriter or the Company, its officers or directors or any
person controlling the Company and (iii) acceptance of and payment for any of
the Shares.

8. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above. This Agreement, together with any engagement letters
between the Company and any of the Underwriters (to the extent not superseded by
this Agreement) that relate to the offering of the Shares, represents the entire
agreement between the Company, on the one hand, and the Underwriters, on the
other, with respect to the preparation of the Registration Statement, the
Pricing Prospectus, the Pricing Disclosure Package, the Prospectus, the conduct
of the offering, and the purchase and sale of the Shares.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date or, in the case
of the Option Shares, prior to each Additional Closing Date (i) trading
generally shall have been suspended or materially limited (including by the
imposition of maximum or minimum prices) on or by any of the New York Stock
Exchange or The Nasdaq Stock Market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by United States federal or New York State
authorities; or (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States that, in the judgment of the
Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Shares on the
Closing Date or an Additional Closing Date, as the case may be, on the terms and
in the manner contemplated by this Agreement, the Pricing Disclosure Package and
the Prospectus.

10. Defaulting Underwriter.

(a) If, on the Closing Date or each Additional Closing Date, as the case may be,
any Underwriter defaults on its obligation to purchase the Shares that it has
agreed to purchase hereunder on such date, the non-defaulting Underwriters may
in their discretion arrange for the purchase of such Shares by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36

 

28



--------------------------------------------------------------------------------

hours after any such default by any Underwriter, the non-defaulting Underwriters
do not arrange for the purchase of such Shares, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Underwriters to purchase such Shares on such
terms. If other persons become obligated or agree to purchase the Shares of a
defaulting Underwriter, either the non-defaulting Underwriters or the Company
may postpone the Closing Date or each Additional Closing Date, as the case may
be, for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Underwriters may be
necessary in the Registration Statement and the Prospectus or in any other
document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Registration Statement and the Prospectus that
effects any such changes. As used in this Agreement, the term “Underwriter”
includes, for all purposes of this Agreement unless the context otherwise
requires, any person not listed in Schedule 1 hereto that, pursuant to this
Section 10, purchases Shares that a defaulting Underwriter agreed but failed to
purchase.

(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Company as provided in paragraph (a) above, the aggregate number of
Shares that remain unpurchased on the Closing Date or each Additional Closing
Date, as the case may be, does not exceed one-eleventh of the aggregate number
of Shares to be purchased on such date, then the Company shall have the right to
require each non-defaulting Underwriter to purchase the number of Shares that
such Underwriter agreed to purchase hereunder on such date plus such
Underwriter’s pro rata share (based on the number of Shares that such
Underwriter agreed to purchase on such date) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Company as provided in paragraph (a) above, the aggregate number of
Shares that remain unpurchased on the Closing Date or each Additional Closing
Date, as the case may be, exceeds one-eleventh of the aggregate amount of Shares
to be purchased on such date, or if the Company shall not exercise the right
described in paragraph (b) above, then this Agreement or, with respect to any
Additional Closing Date, the obligation of the Underwriters to purchase Shares
on such Additional Closing Date, shall terminate without liability on the part
of the non-defaulting Underwriters. Any termination of this Agreement pursuant
to this Section 10 shall be without liability on the part of the Company, except
that the Company will continue to be liable for the payment of expenses as set
forth in Section 11 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all costs and expenses incident to the performance of its obligations
hereunder including, (i) the costs incident to the authorization, issuance,
sale, preparation and delivery of the Shares and any taxes payable in that
connection; (ii) the costs incident to the preparation, printing and filing
under the Securities Act of the Registration Statement, the Pricing Prospectus,
any Issuer Free Writing Prospectus, any Pricing Disclosure Package and the
Prospectus (including all exhibits, amendments and supplements thereto) and the
distribution thereof, including reimbursement to the Underwriters for any and
all out-of-pocket costs of the Company paid by the Underwriters on behalf of the
Company; (iii) the costs of reproducing and distributing this Agreement;
(iv) the fees and expenses of the Company’s counsel and independent accountants;
(v) the fees and expenses

 

29



--------------------------------------------------------------------------------

incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares under the laws of such jurisdictions
as the Representatives may designate and the preparation, printing and
distribution of a Blue Sky Memorandum (excluding the related fees and expenses
of counsel for the Underwriters), in an amount not to exceed $5,000 (which shall
be payable from the proceeds of the offering of the Shares on the Closing
Date); (vi) the cost of preparing stock certificates; (vii) the costs and
charges of any transfer agent and any registrar; (viii); all expenses and
application fees incurred in connection with any filing with, and clearance of
the offering by, FINRA in an amount not to exceed $15,000 (exclusive of any
filing fees), which shall be payable from the proceeds of the offering of the
Shares on the Closing Date; and (ix) all expenses and application fees related
to the listing of the Shares on The Nasdaq Global Select Market.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Shares for delivery to the Underwriters or
(iii) the Underwriters decline to purchase the Shares for any reason permitted
under this Agreement, the Company agrees to reimburse the Underwriters for all
reasonable and documented out-of-pocket costs and expenses (except for the fees
and expenses of their counsel) reasonably incurred by the Underwriters in
connection with this Agreement and the offering contemplated hereby; provided,
however, that the Company shall not be obligated to reimburse the Underwriters
pursuant to this paragraph for expenses that are or were incurred without the
Company’s prior consent, which consent shall not be unreasonably withheld.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers, directors and employees and any controlling persons
referred to herein, and the affiliates of each Underwriter and their directors,
officers and employees referred to in Section 7 hereof. Nothing in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein. No purchaser of Shares from any Underwriter shall be
deemed to be a successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Underwriters
contained in this Agreement or made by or on behalf of the Company or the
Underwriters pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Shares and shall remain
in full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Underwriters.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

 

30



--------------------------------------------------------------------------------

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Underwriters are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Underwriters to properly identify
their respective clients.

16. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Underwriter that is a Covered Entity becomes subject
to a proceeding under a U.S. Special Resolution Regime, the transfer from such
Underwriter of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

(b) In the event that any Underwriter that is a Covered Entity or a BHC Act
Affiliate of such Underwriter becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Underwriter are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Agreement were governed by the laws of the United
States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

17. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Underwriters
shall be given to the Representatives c/o SVB Leerink LLC, 1301 Avenue of the
Americas, 12th Floor, New York, New York 10019, Attention: Stuart R. Nayman,
facsimile: (646) 499-7051; c/o RBC Capital Markets, LLC, 200 Vesey Street, New
York, NY 10281-8098, Attention: Equity Syndicate, facsimile: (212) 428-6260; and
c/o Evercore Group L.L.C., 55 East 52nd Street, New York, New York 10055,
Attention: General Counsel. Notices to the Company shall be given to it at
Athenex, Inc., 1001 Main Street, Suite 600, Buffalo, New York 14203; Attention:
Legal.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

31



--------------------------------------------------------------------------------

The Company waives any objection which it may now or hereafter have to the
laying of venue of any such suit or proceeding in such courts. The Company
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon the Company and may be enforced
in any court to the jurisdiction of which Company is subject by a suit upon such
judgment.

(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(e) Judgment Currency. The Company agrees to indemnify each Underwriter and its
affiliates; the directors, officers, employees of each such Underwriter and its
affiliates; and each person, if any, who controls such Underwriter or any of its
affiliates within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, against any loss incurred by such Underwriter as a result
of any judgment or order being given or made for any amount due hereunder and
such judgment or order being expressed and paid in a currency (the “judgment
currency”) other than U.S. dollars and as a result of any variation as between
(i) the rate of exchange at which the U.S. dollar amount is converted into the
judgment currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such indemnified person is able to purchase U.S. dollars
with the amount of the judgment currency actually received by the indemnified
person. The foregoing indemnity shall constitute a separate and independent
obligation of the Company and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of, or conversion into, the relevant currency.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, ATHENEX, INC. By:  

/s/ Johnson Lau

Name:   Johnson Lau Title:   Chief Executive Officer and Board   Chairman

 

Accepted: As of the date first written above SVB LEERINK LLC By:  

/s/ Gabriel P. Cavazos

  Authorized Signatory RBC CAPITAL MARKETS, LLC By:  

/s/ Timothy M. Papp

  Authorized Signatory EVERCORE GROUP L.L.C. By:  

/s/ Edward Baxter

  Authorized Signatory Name:   Ed Baxter Title:   Senior Managing Director

For themselves and on behalf of the

several Underwriters listed

in Schedule 1 hereto.

 

33



--------------------------------------------------------------------------------

Schedule 1

 

Underwriter

   Number of Shares  

SVB Leerink LLC

     3,200,000  

RBC Capital Markets, LLC

     3,200,000  

Evercore Group L.L.C.

     3,000,000  

Oppenheimer & Co. Inc.

     600,000     

 

 

 

Total

     10,000,000     

 

 

 

 

34



--------------------------------------------------------------------------------

Schedule 2

Additional Significant Subsidiaries as of the Applicable Time

None.

 

35



--------------------------------------------------------------------------------

Schedule 3(l)

Stock Option Grants

(x) None.

(y) None.

(z) The following grants were made by the Company in the ordinary course of
business:

On August 17, 2020 the Compensation Committee authorized an all employee pool of
902,800 options pursuant to the Company’s Amended and Restated 2017 Omnibus
Incentive Plan to be allocated by the Company’s Chief Executive Officer, which
allocations were finalized on August 26, 2020 and 855,885 options were issued to
non-executive employees on of August 27, 2020.

On August 27, 2020, the Compensation Committee awarded 15,000 options to Teresa
Bair, which options formed part of the pool described above, in connection with
her appointment to General Counsel and Vice President, Administration,
consistent with the Company’s past practice with respect to appointments of
executive officers.

 

36



--------------------------------------------------------------------------------

Annex A

 

i.

Information other than the Pricing Prospectus that comprise the Pricing
Disclosure Package:

 

  •  

Number of Underwritten Shares purchased by the Underwriters: 10,000,000 shares

 

  •  

Public offering price per share: $11.00

 

ii.

Issuer Free Writing Prospectuses:

 

  •  

None

 

37



--------------------------------------------------------------------------------

Annex B

Written Testing-the-Waters Communications

None.

 

38



--------------------------------------------------------------------------------

Annex C

ATHENEX, INC.

PRICING TERM SHEET

 

Issuer:    Athenex, Inc. Number of Shares Offered:    10,000,000 Offer Price:   
$11.00 Underwriting Commission:    6% Joint Book-runners:   

SVB Leerink LLC

RBC Capital Markets, LLC

Evercore Group L.L.C.

 

39



--------------------------------------------------------------------------------

Exhibit A

Form of Lock-up Agreement

                , 2020

SVB Leerink LLC

1301 Avenue of the Americas, 12th Floor

New York, New York 10019

RBC Capital Markets, LLC

200 Vesey Street

New York, NY 10281-8098

Evercore Group L.L.C.

55 East 52nd Street

New York, New York 10055

As Representatives of

the several Underwriters listed in

Schedule 1 to the Underwriting

Agreement referred to below

 

  Re:

Athenex, Inc. —- Public Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several
Underwriters, propose to enter into an underwriting agreement (the “Underwriting
Agreement”) with Athenex, Inc., a Delaware corporation (the “Company”),
providing for the public offering (the “Public Offering”) by the several
Underwriters named in Schedule 1 to the Underwriting Agreement (the
“Underwriters”), of common stock, par value $0.001 per share, of the Company
(the “Common Stock”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Underwriting Agreement.

In consideration of the Underwriters’ agreement to purchase and make the Public
Offering of the Common Stock, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Representatives on behalf of the
Underwriters, the undersigned will not, during the period beginning on the date
of this letter agreement (this “Letter Agreement”) and ending 90 days after the
date of the prospectus relating to the Public Offering (the “Prospectus”) (such
period, the “Restricted Period”), (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of the Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock
(including without limitation, Common Stock or such other securities which may
be deemed to be



--------------------------------------------------------------------------------

beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant), (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock or such other securities, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position in Common Stock or such other securities within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise, (3) publicly disclose the intention to make any offer, sale, pledge
or disposition, or to enter into any transaction, swap or other arrangement
described in clause (1) or (2) above, or (4) make any demand for or exercise any
right with respect to the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock, in
each case other than:

(A) transactions relating to the Common Stock acquired in open market
transactions after the completion of the Public Offering,

(B) transfers of shares of Common Stock to the undersigned’s affiliates, family
members or any investment holding entity controlled or managed by the
undersigned, provided that any such transfer shall not involve a disposition for
value,

(C) transfers of shares of Common Stock as a bona fide gift or gifts, by
operation of law, such as pursuant to a qualified domestic relations order or in
connection with a divorce settlement, or by will or intestate succession upon
the death of the undersigned,

(D) distributions of shares of Common Stock to members, limited partners,
stockholders or other equity holders of the undersigned, provided that any such
distribution shall not involve a disposition for value,

(E) the exercise of any rights to purchase Common Stock by means of cash or
cashless exercises or dispositions of Common Stock to the Company, or exchanges
or conversions of any stock options or any other securities convertible into or
exchangeable or exercisable for Common Stock granted pursuant to the Company’s
equity incentive plans or warrants, that are disclosed in the preliminary
prospectus and the final prospectus used for the Public Offering including any
exchanges or conversions of stock options for shares of restricted Common Stock
or other equity incentive awards approved by the Board of Directors of the
Company, provided that the shares of Common Stock received upon such exercise,
exchange or conversion (after taking into account any surrender of shares in
satisfaction of payment of the exercise price or any tax obligations in
connection with a cashless option exercise) shall be subject to the terms of
this Letter Agreement,

(F) any shares of Common Stock or other securities that are transferred to the
Company for the primary purpose of satisfying any tax or other governmental
withholding obligation, through cashless surrender or otherwise, with respect to
any award of equity-based compensation granted pursuant to the Company’s equity
incentive plans or in connection with tax or other obligations as a result of
testate succession or intestate distribution,

(G) the transfer of the undersigned’s shares of Common Stock or other securities
to the Company pursuant to any contractual arrangement in effect on the date of
this Letter Agreement that provides for the repurchase of the undersigned’s
shares of Common Stock or such other securities by the Company in connection
with the termination of the undersigned’s employment or other service
relationship with the Company; or

 

41



--------------------------------------------------------------------------------

(H) the transfer of shares of Common Stock that the undersigned may purchase in
the Public Offering;

provided that, in the case of any transfer or distribution pursuant to clause
(B), (C) or (D), each donee, distributee or transferee, as applicable, shall
execute and deliver to the Representatives a lock-up agreement in the form of
this Letter Agreement; and provided further, that in the case of any transfer
pursuant to clause (A), (B), (C), (D), (E), (F), (G) or (H), no filing by any
party (transferor or transferee) under the Exchange Act reporting a reduction in
beneficial ownership or the transfer or disposition of any rights in Common
Stock or other public announcement shall be required or shall be made
voluntarily in connection with such transfer or distribution (other than a
filing on a Form 5 made after the expiration of the Restricted Period referred
to above) except, with respect to clauses (E), (F) and (G), any filing after the
30th day following the date of the final prospectus used for the Public Offering
required to be made under Section 16(a) of the Exchange Act that includes a
statement in such filing that the purpose of such filing is to disclose such
exercise or conversion, no shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock were sold by the reporting
person (other than dispositions of any such shares to the Company) and that the
shares of Common Stock acquired upon such exercise or conversion are subject to
the terms of this Letter Agreement.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

Notwithstanding anything herein to the contrary, nothing herein shall prevent
the undersigned from (a) establishing a 10b5-1 trading plan that complies with
Rule 10b5-1 under the Exchange Act (“10b5-1 Trading Plan”) or from amending an
existing 10b5-1 Trading Plan so long as such 10b5-1 Trading Plan does not
authorize, and there are no, sales of shares of Common Stock or other securities
convertible, exercisable or exchangeable for shares of Common Stock under such
plans and no public disclosure of any such action with respect to a 10b5-1
Trading Plan shall be required or shall be voluntarily made by any person during
the Restricted Period; and (b) transferring shares of Common Stock or other
securities convertible, exercisable or exchangeable for shares of Common Stock
in connection with a bona fide third-party tender offer, merger, consolidation
or other similar transaction made to all holders of the Company’s capital stock
involving a Change of Control of the Company, provided that in the event that
such tender offer, merger, consolidation or other such transaction is not
completed, the shares of Common Stock and other securities convertible,
exercisable or exchangeable for shares of Common Stock held by the undersigned
shall remain subject to the provisions of this Letter Agreement. For purposes of
this paragraph, the term “Change of Control” shall mean any transaction or
series of related transactions pursuant to which any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as such term is defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the Common Stock
entitled to vote in elections for the Company’s Board of Directors on a fully
diluted basis.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if (i) either the Company or the
Representatives advise the other in writing that it or they have determined not
to proceed with the Public Offering or the registration statement relating to
the Public Offering is completely withdrawn prior to payment for and delivery of
the shares of Common Stock contemplated thereby; or (ii) if the Underwriting
Agreement (other than the provisions thereof which survive termination) shall
terminate or be terminated prior to payment for and

 

42



--------------------------------------------------------------------------------

delivery of the Common Stock to be sold thereunder, this Letter Agreement shall
automatically terminate and the undersigned shall be released from all
obligations under this Letter Agreement. In addition, this Letter Agreement
shall automatically terminate if the Public Offering is not consummated by
payment for and delivery of the Common Stock contemplated thereby on or before
October 31, 2020. The undersigned understands that the Underwriters are entering
into the Underwriting Agreement and proceeding with the Public Offering in
reliance upon this Letter Agreement.

 

43



--------------------------------------------------------------------------------

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

Very truly yours, [NAME OF STOCKHOLDER] / [NAME OF DIRECTORS AND OFFICERS] /
[NAME OF OPTION AND OTHER CONVERTIBLE SECURITY HOLDER] By:  

 

  Name:   Title:

 

44